Citation Nr: 0910634	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1986 to July 1989.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2006, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  The Veteran's mother also attended as a witness.  In 
April 2008, a Travel Board hearing was held before the 
undersigned.  Transcripts of these hearings are associated 
with the Veteran's claims file.  In October 2008, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to her claim.  See 38 C.F.R. § 3.159 (2008).

The Veteran alleges that her asthma had its clinical onset in 
service; specifically, that it was causally related to the 
problems she experienced during basic training, including the 
weather conditions in Alabama (which consisted of alternating 
hot and cold weather), and the strenuous (running) exercises 
required.  She described having the following symptoms in 
service: an iron taste in her mouth, shortness of breath, 
tightness in her chest, and a rattling sensation in her 
chest, especially after running long distances.  

The Veteran's service treatment records (STRs) are silent for 
any complaints, findings, treatment, or diagnosis of asthma 
in service, and she has indicated that she did not seek 
medical attention for asthma in service.  She states, 
however, that the symptoms she experienced in service 
continued postservice and are identical to the symptoms she 
currently experiences.  

The Veteran states she was not aware she had asthma until 
1994, after which time she self-medicated her symptoms with 
an over-the-counter inhaler for about four years until she 
learned this was not safe.  Postservice treatment records 
show that in June 1998, she reported having a history of 
aerobic-induced asthma.  On system review, her physician 
agreed that it sounded like she had some asthma problems.  In 
June 2006, the Veteran consulted an allergist who opined, "I 
feel, based on the history she presented with, she has 
asthma.  The onset of her asthma symptoms are associated with 
the onset of her military service.  By history, she did not 
have asthma before she began basic training in the army."

As the June 2006 medical opinion was based solely on the 
Veteran's history, and not an independent review of her 
entire medical history (see Prejean v. West, 13 Vet. App. 
444, 448-49 (2000)), in October 2008, the Board requested an 
advisory medical opinion from the VHA.  

In November 2008, a consulting VHA physician explained that 
asthma is characterized by episodes of dyspnea and wheezing, 
and can be exacerbated by a variety of triggers including 
exercise.  He further explained that asthma is usually 
suspected by historical data and physical findings, and that 
a diagnosis can be confirmed by objective evidence of airflow 
obstruction that is reversible either spontaneously or 
through treatment with a bronchodilator, or by challenge 
testing.  

After reviewing the Veteran's claims file, the VHA consultant 
found it "remarkably devoid of evidence to support the claim 
of asthma.  There was no record of [her] being evaluated for 
shortness of breath and no wheezes recorded in any of her 
physical examinations.  In addition, there was no pulmonary 
function testing or peak airflow measurements and no 
challenge testing."  Based upon the available data, he could 
not make a diagnosis of asthma, and noted that there were 
other disorders that could mimic asthma.  The VHA consultant 
then opined, "Consideration should be given to having the 
veteran undergo exercise or methacholine pulmonary function 
testing to prove the presence of asthma.  If this testing 
verifies the presence of asthma, then it is as likely as not 
that the veteran's asthma had its clinical onset during her 
active military service."

As the November 2008 VHA advisory opinion has indicated that 
further diagnostic studies are necessary to definitively 
establish whether the Veteran has asthma, it is the Board's 
opinion that further development of the medical evidence is 
necessary.

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the 
Veteran to be examined by a pulmonologist 
to determine whether she has asthma and, 
if so, opine regarding the likelihood 
(very likely or as likely as not (50 % or 
better probability) or highly unlikely 
(less than 50 %)) that it indeed had its 
clinical onset in service.  The examiner 
must review the Veteran's claims file in 
conjunction with any such examination.  
Any tests or studies deemed necessary must 
be completed (and should specifically 
include exercise or methacholine pulmonary 
function testing, as suggested by the VHA 
consultant in November 2008, unless 
medically contraindicated, in which case 
explanation should be provided, and 
alternate appropriate testing conducted).  
The examiner should explain the rationale 
for all opinions.  

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

